201 F.2d 670
In the Matter of Nathan TIGER, Bankrupt, Frank Sickinger,Trustee in Bankruptcy of Nathan Tiger, Bankrupt,Appellant, and Irving Krause, Creditor-Appellee.
No. 10829.
United States Court of Appeals Third Circuit.
Argued Dec. 16, 1952.Decided Jan. 8, 1953.

Samuel S. Black, Paterson, N.J., for appellant.
Lester Sandles and Sandles & Sandles, Newark, N.J.  (Sandles & Sandles, Newark, N.J., on the brief), for appellee.
Before BIGGS, Chief Judge, and GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
An examination of the briefs and record in this case convinces us that the decision of the court below, 201 F.Supp. 737, is correct.  No useful purpose would be served by repeating here what Judge Hartshorne has ably stated.


2
Accordingly the judgment of the court below will be affirmed.